United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1212
                       ___________________________

                                  Amber Ybarra

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Arkansas Department of Correction; Leroy Hoots, Corporal, McPherson Unit,
              ADC; Linda Dixon, Major, McPherson Unit, ADC

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                          Submitted: August 12, 2013
                            Filed: August 15, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
       Amber Ybarra appeals following the district court’s1 adverse entry of judgment
on a jury verdict in her 42 U.S.C. § 1983 action. Having carefully reviewed the
parties’ submissions and the record before us on appeal, we conclude that Ybarra’s
claims are not susceptible to meaningful review because she failed to provide a
transcript of the trial proceedings. See Fed. R. App. P. 10(b)(1) (discussing
appellant’s duty to order transcript); Schmid v. United Bhd. of Carpenters & Joiners
of Am., 827 F.2d 384, 385–86 (8th Cir. 1987) (per curiam) (where pro se appellant did
not order trial transcript, appellate court could not review challenges to evidentiary
rulings or to sufficiency of evidence). Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-